Title: To Thomas Jefferson from John Coles, 18 September 1804
From: Coles, John
To: Jefferson, Thomas


               
                  
                     Dear Sir/
                  
                  Enniscorthy Septr 18th 1804
               
               I have sent you as measured by Mr. Maddox 88 feet of cherry plank & 53 Ditto of Scantling but for fear he may not be correct you had better have it measured If it does not rain I will be with you this evening
               I am with respect & Esteem Yrs.
               
                  
                     John: Coles.
                  
               
            